UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

COREY HILARIO, )
Plaintiff,
V. Civil Action No. 20-0162 (UNA)
DONALD TRUMP, ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter, brought pro se, is before the Court on review of the complaint and plaintiffs
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate dismissal
of a prisoner’s action upon a determination that the complaint fails to state a claim upon which
relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff is a prisoner incarcerated at the
Federal Correctional Institution in White Deer, Pennsylvania. He has sued President Donald
Trump, Attorney General William Barr, and several other federal officials under the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiff claims that the defendants “are legally
responsible for withholding documents necessary for any criminal defense.” Compl. 4. But

the FOIA “only authorizes suits against certain executive branch ‘agencies,’ not individuals.”
Flaherty v. IRS, 468 Fed. App’x 8, 9 (D.C. Cir. 2012) (citing 5 U.S.C. § 552(f)(1); Martinez v.
Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006)).

Apart from naming the wrong defendants, plaintiff does not allege that an agency has
improperly withheld records responsive to a properly submitted FOIA request. See McGehee v.
CIA, 697 F.2d 1095, 1105 (D.C. Cir. 1983) (FOIA jurisdiction “is dependent upon a showing
that an agency has (1) improperly; (2) withheld; (3) agency records’) (citation and internal
quotation marks omitted)); Marcusse v. U.S. Dep't of Justice Office of Info. Policy, 959 F. Supp.
2d 130, 140 (D.D.C. 2013) (An “agency’s disclosure obligations are triggered by its receipt of a
request that ‘reasonably describes [the requested] records’ and ‘is made in accordance with

399

published rules stating the time, place, fees (if any), and procedures to be followed.’”) (quoting 5
U.S.C. § 552(a)(3)(A)). Rather, plaintiff appears to have requested documents only from the
United States District Court for the Eastern District of Pennsylvania. See Compl. { 7; see id., Ex.
(ECF No. 1 at 6-7) (Certificate of Identity and Freedom of Information Act/Privacy Act
Request). But the FOIA “adopts the definition of agency contained in 5 U.S.C. § 551 (a)(1)(b),
which specifically excludes from its coverage ‘the courts of the United States.”” Maydak v. U.S.
Dep’t of Justice, 254 F. Supp. 2d 23, 40 (D.D.C. 2003) (citing 5 U.S.C. § 552(f)). Consequently,

the Court finds that plaintiff has not stated a viable claim under the FOIA. A separate order of

dismissal accompanies this Memorandum Opinion.

DATE: March Jo 2020

 
   

TREVOR N. McFADDEN
United States District Judge
